Citation Nr: 1729116	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  14-40 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a head injury.

2. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include an eye condition, a seizure disorder, and facial scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1959 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, denied reopening the claim of entitlement to service connection for a head injury and denied entitlement to service connection for an eye condition (including trichiasis, dermatochalasis, and ptosis) due to a head injury.  Jurisdiction has since been transferred to the VA RO in St. Petersburg, Florida.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79  (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the claims as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In September 2004, the RO denied the claims of service connection for a head injury, concussion and stroke/seizures, to include memory loss and poor memory.  The Veteran appealed this decision.

2. In November 2007, the Board denied the claim of entitlement to service connection for residuals of a concussion to include strokes and seizures, and remanded the claim of entitlement to service connection for residuals of a concussion, manifested by memory loss, for further development.  The Veteran did not appeal this decision.

3. An unappealed April 2008 Board decision denied the claim of entitlement to service connection for residuals of a concussion, manifested by memory loss, and subsumed the RO and Board's prior decisions on the same issue.  

4. Evidence received since the April 2008 Board decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim of service connection for residuals of a TBI.

5. The Veteran's current residuals of a TBI, to include an eye condition, seizure disorder, and facial scars, are etiologically related to service.


CONCLUSIONS OF LAW

1. The April 2008 Board decision that denied service connection for residuals of a concussion, manifested by memory loss, is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1104 (2016).

2. Evidence received since the April 2008 Board decision is new and material, and the claim of entitlement to service connection for residuals of a TBI is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. The criteria for service connection for residuals of a TBI, to include an eye condition, seizure disorder, and facial scars, have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Based on New and Material Evidence

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Moreover, if the Board issues a decision on appeal, confirming the RO's decision, then the Board's decision subsumes the RO's decision.  38 C.F.R. § 20.1104.  Moreover, if the Board's decision is not timely appealed, then it, too, is final and binding based on the evidence then of record.  38 C.F.R. § 20.1100. 

Here, service connection for a head injury and service connection for stroke/seizures, to include memory loss and poor memory, were denied by a September 2004 rating decision.  The Veteran appealed this decision. 

In November 2007, the Board denied the claim of entitlement to service connection for residuals of a concussion to include strokes and seizures, and remanded the claim of entitlement to service connection for residuals of a concussion, manifested by memory loss, for further development.  The Veteran did not appeal this decision. 

In April 2008, the Board denied the claim of entitlement to service connection for residuals of a concussion, manifested by memory loss, and subsumed the prior decisions on the same issue.  This decision was not appealed and it thus became final.  See 38 C.F.R. §§ 20.1100, 20.1104.  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the Board's denial in April 2008 of service connection for residuals of a concussion, manifested by memory loss, was based on a determination that there was no nexus between the Veteran's current memory issues and his concussion during service.  The evidence before the Board included the Veteran's service treatment records, the July 2004 VA examination report and a February 2005 addendum opinion, VA treatment records, a May 2004 medical opinion from the Veteran's treating VA physician, March 2006 Board hearing transcript, a March 2006 statement from the Veteran's spouse, and a December 2007 VA medical opinion.

The evidence received since the April 2008 Board decision includes a February 2015 letter from the Veteran's treating optometrist who stated that his current trichiasis is as likely as not a result of the trauma he sustained during service; an April 2012 letter from his treating ophthalmologist indicating that his current trichiasis is related to the TBI during service; and a September 2015 letter from his treating physician who stated that his current grand mal seizures and two strokes were as likely as not related to the Veteran's TBI during service.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for residuals of a TBI is warranted.

The Veteran's claim for service connection for residuals of a TBI is reopened and is ultimately granted on the merits, as explained below.  As such, no conceivable prejudice to the Veteran could result from this decision regarding the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v. West, 12 Vet. App. 185, 187 (1999). The credibility and weight to be attached to these opinions is within the province of the Board.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Claim for Residuals of a TBI - Analysis

The Veteran contends that he is entitled to service connection for the residuals of a TBI incurred during service.  

As an initial matter, the Board finds that the Veteran incurred a head injury/TBI during service.  His service treatment records indicated that he sustained a concussion in September 1962 after running down a hill following a birthday/farewell celebration.  A September 1962 treatment note indicates that he was found in a park after the fall and was taken to the hospital via ambulance.  He was admitted to the hospital for several days for observation.  The hospital record indicates that he tripped and fell on a hard surface while running down a hill, sustaining (1) a concussion of the brain, (2) contusions of the left wrist and right upper quadrant of the abdomen, and (3) a laceration of the face that was sutured and cleaned.  

Next, the Board finds that the Veteran has a current disability.  Specifically, the September 2015 letter from the Veteran's treating physician indicates that he the Veteran's current grand mal seizures.  In addition, both the February 2015 letter from the Veteran's treating optometrist and the April 2012 letter from his treating ophthalmologist indicate that he has chronic trichiasis.  Finally, the Veteran stated during the March 2006 Board hearing that he had multiple scars on his head related to his head injury during service.  The scars were on the right side of his lip, his chin, and his eye lid.

Thus, the only remaining issue is whether the Veteran's current residuals of a seizure, to include seizures and an eye condition, are related to service.  

In May 2004, the Veteran's treating VA physician opined that it was more likely than not that he developed his seizure disorder after a head trauma injury he suffered during service.  However, no rationale was given to support this opinion, limiting its probative value.

A May 2004 VA treatment note indicated that a recent MRI revealed two strokes in the right frontal and right frontotemporal region.  He had not had any more generalized tonic-colonic seizures, but still had problems with forgetfulness.  The treating neurologist noted that the Veteran's spouse stated that his forgetfulness had been there all of their 27 year marriage, but seemed to be getting worse.  She further stated that the Veteran's seizure may be related to the Veteran's head injury during service, as head injury is a risk factor.  She stated that these two areas of stroke on his brain could have been present since the original injury, but she had no way of knowing.  She just knew that they were not acute strokes and occurred at some time in the past.  She also stated that the memory dysfunction could be related to the prior head injury as well.  This opinion is highly detailed, gives a thorough history, and is supported by an adequate rationale.  Therefore, it is accorded significant probative value.

In August 2004, the Veteran was afforded a VA examination.  The VA examiner noted that the Veteran suffered a head injury during service and a 2004 MRI revealed a cerebral infarction (stroke).  He had a seizure in March or April 2004, but had no further seizures.  The Veteran also complained of poor memory.  The VA examiner stated that the Veteran had an essentially normal neurological examination, and opined that his seizures were most likely related to his cerebral infarction.  He stated that there was no evidence that his cerebral infarction occurred following the minor head trauma during service.  He stated that "was this a post-traumatic seizure disorder the seizure would most likely not have occurred at night and most probably would have begun with a localized onset suggesting the right frontal lobe.  This opinion is highly detailed, gives a thorough history, and is supported by an adequate rationale.  Therefore, it is accorded significant probative value.

A November 2004 VA neurology note indicated that he had one further seizure since his last appointment.  She noted that the Veteran had a scar over the right eye from his head injury during service that was suture, and seemed to be contributing to his current dry eyes.  The VA physician stated that it is likely that his seizure disorder was related to his head injury during service.  She noted reviewing his service treatment records related to the September 1962 head injury, which indicated a significant head injury with concussion to the brain.  This opinion is afforded limited probative value, as it does not include an adequate rationale to support the nexus opinion.

In February 2005, the VA obtained an addendum opinion to the August 2004 VA examination.  The VA physician stated that "post-traumatic epilepsy generally occurs with risk factors of more than two hours of post-traumatic amnesia with the presence of a seizure after the first week of the TBI and in causes of TBI which have demonstrable brain injury such as acute subdural hematoma, contusion, and other evidence that brain tissue has been injured."  He stated that none of those things occurred in this case, and the seizure occurred more than "40 years after the alleged head injury."  He also noted that the Veteran had a cerebral infarction occurring in proximity to the initial seizure that he experienced, and "risk factors for seizures following cerebral infarction reach nearly 10 percent."  For these reasons, he opined that an injury 40 years before the initial seizure is not likely the cause of the seizure, and an injury to the brain with a higher incidence of causing seizures occurring in proximity to the onset of the seizures is the most likely cause.  The VA examiner concluded by stating that "other physicians may have differing opinions, and the reader will need to judge based on the evidence that can be documented in supporting another opinion."  This opinion is highly detailed, gives a thorough history, and is supported by an adequate rationale.  Therefore, it is accorded significant probative value.  However, the Board notes that the probative value of this opinion is partially limited by the VA examiner's note that different conclusions were possible based on the evidence.

In March 2006, the Veteran's spouse stated that when they first met the Veteran would have short periods of blankness, lasting only a few seconds.  He would also forget names, and could never recall in order where he had lived and worked.  She stated that these blank spells became more frequent over time.  Since he started taking a prescription for his seizures in January 2004, the blank spells had gotten fewer.  She indicated that the Veteran's treating neurologist stated these vacant spells could be minor seizures.  His first grand mal seizure was in January 2004, and the second in May 2004.  The Board finds that the Veteran's spouse is competent to report the symptoms she observed and to repeat what they had been told by physicians.  Furthermore, the Board finds her statements to be credible and probative as to the duration and severity of the described symptoms.

During the March 2006 Board hearing, the Veteran stated that he had a history of having blank periods, which he was later told were mini seizures.  He stated that these periods were "from the very beginning" and he had for many years been very forgetful.  He also stated that he had multiple scars on his head related to his head injury during service.  The scars were on the right side of his lip, his chin, and his eye lid.  The Board finds the Veteran's testimony to be credible and highly probative.

In February 2011, R.W., who served with the Veteran and maintained contact after service, stated that the Veteran stayed with him a few years after service.  R.W. and his spouse noticed early on that the Veteran had difficulty remembering.  This included difficulty remembering close friends' names, things they had done, and girls he had known.  When R.W. asked the Veteran what the problem was, he seemed detached, and did not comprehend the question.  R.W. indicated that this was a change in the Veteran.  He stated that over the years when they were talking, the Veteran had a tendency to stop talking for a brief second, seemingly detached, and he doesn't know he is doing it.  The Board finds this evidence to be credible and probative as to the onset consistency of the Veteran's symptoms.

In a February 2011 letter, the Veteran's step-son, P.B., stated that he had known the Veteran since 1974.  He indicated that he noticed that the Veteran's "inability to recall things in the past that we had spoken about."  This condition had become more pronounced in the last 20 years.  The Board finds this evidence to be credible and probative as to the onset consistency of the Veteran's symptoms.

In February 2011, the Veteran's spouse stated that they met in 1974 and married in 1977.  She indicated that he would have periods of blankness lasting a few seconds then.  She noted that she was a registered nurse.  He had trouble remembering the names of close friends.  His longest period of employment was for six years in the 1970s.  He cannot recall his jobs, places he lived, and the dates of these things in the order that they happened.  She stated that after he had a grand mal seizure in 2004, the Veteran saw a neurologist who stated that the periods of blankness he experienced over the years were a type of mini-seizure.  She prescribed Dilantin, which he has taken ever since.  The physician increased the dosage after he had a second grand mal seizure that same year.  He has not had a seizure since 2004, to their knowledge. As noted above, the Veteran's spouse is competent to report his symptoms and history.  Furthermore, the Board finds this statement to be credible and probative.

The Veteran was afforded a VA examination in October 2011.  The VA examiner noted the Veteran's head injury in September 1962 and that he was cleared for strenuous sports later that same month.  He diagnosed the Veteran with a mild TBI, resolved with no residuals.  He also diagnosed a cerebral vascular accident of undetermined age that was less likely than not caused by the mild TBI and most likely than not secondary to age, genetics, tobacco history, high cholesterol and high blood pressure.  Finally, he diagnosed the Veteran with epilepsy, with mild limitation, more likely than not associated with the cerebral vascular accident, and less likely than not associated with the mild TBI.  He cited two studies that indicated that the risk of stroke and/or seizures following a TBI diminished over time.  The VA examiner also opined that there was insufficient documentation in the Veteran's service treatment records to determine the severity of his TBI.  He noted that the diagnosis of "contusion" in the service treatment records is the medical term for the mildest form of TBI, which by medical data/literature usually resolves without residuals or limitations.  This opinion is highly detailed, gives a thorough history, and is supported by an adequate rationale as to the etiology of the Veteran's memory problems, seizure disorder, and strokes.  Therefore, it is accorded significant probative value as to these issues.  

In letter dated April 2012 and received by the VA in January 2013, the Veteran's treating ophthalmologist, P.G., stated that he had chronic trichiasis, which has caused in-turned lashes, resulting in foreign body sensation and discomfort in his eyes.  He noted that trichiasis is often caused by chronic inflammation and/or trauma, and that the Veteran has a history of trauma sustained during active service.  He noted that the Veteran had upper lid surgery in March 2012, and had radio frequency treatment to the lower lids to kill the follicles of four lashes on each side that had been growing chronically and causing irritation.  He stated that it is reasonable to assume that the trichiasis of the lower lids is a result of the trauma the Veteran sustained while on active duty.  This opinion is highly detailed, gives a thorough history, and is supported by an adequate rationale.  Therefore, it is accorded significant probative value.  

In a letter received by the VA in May 2015 and dated February 2015, the Veteran's treating optometrist stated that it was reasonable to assume that his current trichiasis is as likely as not a result of the trauma he sustained while on active duty.  While this opinion is probative, its value is limited by the lack of an adequate rationale to support the nexus opinion.

In a September 2015 letter, the Veteran's treating physician stated that as a result of the September 1962 TBI it is at least as likely as not that this contributed to the two strokes and grand mal seizures suffered by the Veteran since that time.  While this opinion is probative, its value is limited by the lack of an adequate rationale to support the nexus opinion.

After a review of all evidence of record, both lay and medical, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current residuals of a TBI, to include a seizure disorder, facial scars, and eye conditions, are related to the TBI incurred during service.  There are three negative nexus opinions with significant probative value, including the August 2004 VA examination report, February 2005 VA addendum medical opinion, and the October 2011 VA examination report.  In contrast, there are six medical opinions from the Veteran's treating physicians supporting service connection for residuals of a TBI, two of which carry significant probative value and the remainder carry some probative value.  In addition, the record includes numerous credible and somewhat probative lay statements indicating that the Veteran's memory problems, and possibly his seizures, have been present since shortly after service.  Given that the evidence is, at the very least, in equipoise, and in consideration of the benefit-of-the-doubt rule, the Board will resolve any reasonable doubt to find that the Veteran's current residuals of a TBI, to include a seizure disorder, facial scars, and an eye condition, was caused by the head injury during service.

ORDER

New and material evidence has been received and the claim for entitlement to service connection for residuals of a TBI is reopened.
Service connection for residuals of a TBI, to include a seizure disorder, facial scars, and an eye condition, is granted.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


